shannon l fernandez petitioner v commissioner of internal revenue respondent docket no filed date r determined that for p failed to report income of dollar_figure from the los angeles county employees retirement association received on account of a divorce agreement treated like a qualified_domestic_relations_order awarding her a portion of her former husband’s disability pay p argues that either the dollar_figure is excluded from her income under sec_104 because sec_402 provides that an alternate_payee pursuant to sec_414 who is the former spouse of the participant shall be treated as the distributee of any distribution or payment made to the alter- nate payee under a qualified_domestic_relations_order or she steps into the shoes of her former spouse and therefore should receive the same tax treatment on the payments held p may not exclude the dollar_figure from income under sec_104 j christopher toews for petitioner kris h an and laura beth salant for respondent opinion wherry judge this case is before the court on a petition for redetermination of a deficiency respondent determined that petitioner had unreported income of dollar_figure resulting in an income_tax deficiency of dollar_figure for the tax_year this case stems from petitioner’s receipt of dollar_figure from the los angeles county employees retirement association lacera pursuant to a divorce agreement awarding her a portion of her former husband’s disability pay the issue for decision is whether petitioner may exclude the dollar_figure from income under sec_104 unless otherwise indicated all section references are to the internal_revenue_code_of_1986 code as amended and in effect for the taxable_year at issue the rule references are to the tax_court rules_of_practice and procedure verdate 0ct jun jkt po frm fmt sfmt v files fernan sheila fernandez v commissioner background this case was submitted at the scheduled trial session fully stipulated pursuant to rule the parties’ stipula- tion of facts with accompanying exhibits is incorporated herein by this reference at the time the petition was filed petitioner resided in california on date mr fernandez whom petitioner mar- ried on date began working for the los angeles county sheriff’s department while working for the los angeles county sheriff’s department mr fernandez became disabled and retired on date at the time of his retirement mr fernandez did not qualify for normal retire- ment under the lacera plan on the basis of his age and years_of_service because he did not meet the 20-year service requirement therefore mr fernandez opted for a service- connected disability retirement and began receiving service- connected disability retirement benefits from lacera effec- tive date petitioner and mr fernandez were legally_separated on date and then filed for divorce the divorce became final before the year at issue in this case on date the california superior court entered an order and stipulated division of retirement benefits that awarded petitioner a percentage of mr fernandez’ retirement benefits from lacera it stated that petitioner’s percentage would be computed as number of months of lacera service between date of marriage date and date of separation date divided by months of service in lacera system at time of retirement of member time sec_50 times retirement allowance payable to member petitioner is enti- tled to receive monthly retirement benefit distributions from lacera until mr fernandez’ death during the tax_year petitioner received dollar_figure in distributions from lacera for the tax_year lacera issued petitioner a form 1099-r distribution from pen- sions annuities retirement or profit-sharing_plans iras insurance contracts etc treating dollar_figure as taxable and dollar_figure as nontaxable petitioner did not include any of the nothing in the record explains why the dollar_figure was treated as nontaxable verdate 0ct jun jkt po frm fmt sfmt v files fernan sheila united_states tax_court reports amount received from lacera in her federal_income_tax return on date respondent sent to petitioner a notice_of_deficiency determining a dollar_figure deficiency in income_tax on date petitioner timely petitioned the court for redetermination of the deficiency discussion as a general_rule the commissioner’s determination of a taxpayer’s liability in the notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is improper see rule a 290_us_111 sec_61 defines gross_income as all income from whatever source derived including pensions unless otherwise provided sec_104 provides otherwise by authorizing an exclusion with respect to compensation_for injuries or sickness such exclusions from gross_income are construed narrowly see 515_us_323 sec_104 provides in pertinent part as fol- lows sec_104 compensation_for injuries or sickness a in general -except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 relating to medical etc expenses for any prior taxable_year gross_income does not include- amounts received under workmen’s compensation acts as com- pensation for personal injuries or sickness regulations promulgated under sec_104 further explain the exclusion sec_104 excludes from gross_income amounts which are received by an employee under a workmen’s compensation act such as the long- shoremen’s and harbor workers’ compensation act u s c c or under a statute in the nature of a workmen’s compensation act which pro- vides compensation to employees for personal injuries or sickness incurred in the course of employment sec_104 also applies to compensa- tion which is paid under a workmen’s compensation act to the survivor or survivors of a deceased employee sec_1_104-1 income_tax regs the parties do not dispute that sec_104 excludes from mr fernandez’ income the amounts he received from lacera the question is whether the same section excludes verdate 0ct jun jkt po frm fmt sfmt v files fernan sheila fernandez v commissioner the amounts petitioner received attributable to mr fernandez’ benefits under the stipulated division of retire- ment benefits petitioner argues that the dollar_figure is excluded from her income because sec_402 provides that an alter- nate payee pursuant to sec_414 who is the former spouse of the participant shall be treated as the distributee of any distribution of payment made to the alternate_payee under a qualified_domestic_relations_order qdro sec_402 provides that amounts distributed from employee trusts are taxable to the distributee except as otherwise provided in this section and sec_72 provides that except as otherwise provided in this chapter gross_income includes any amount_received_as_an_annuity under an endowment or life_insurance_contract nowhere in sec_402 or sec_72 is sec_104 mentioned sec_402 explicitly provides for pur- poses of subsection a of sec_402 and sec_72 an alternate_payee who is the spouse or former spouse of the participant shall be treated as the distributee of any distribu- tion or payment made to the alternate_payee under a quali- fied domestic_relations_order if congress had included sec_104 in this portion of the statute the result in this case might be different however without congressional approval we decline to expand the reach of sec_402 beyond the sections specifically referred to in its text in the alternative petitioner argues that because she steps into the shoes of her former husband and he was injured at the time of his early retirement she should be taxed in the same manner as her former husband a version of sec_104 allowing an injured person to exclude disability_income from his or her taxable_income has been in the code since the revenue act of when it was added because under the present law it is doubtful whether amount sec_3 as petitioner points out the order entered in her divorce case is not technically a qdro because it relates to a distribution from a government_plan however under sec_414 the distribution is treated in the same manner as one made pursuant to a qdro we note that generally tax-qualified plans are subject_to sec_401 which prohibits any assignment_or_alienation of the benefits of the plan and that sec_402 was added to the code in order to create an exception to the erisa preemption provision with respect to these qdro orders s rept no pincite 1984_2_cb_447 sec_402 under very explicit circumstances protects the rights of former spouses by allowing for the assignment of benefits pursuant to a qdro although part of that protection the purpose of sec_402 was not as petitioner argues to prevent the taxation of benefits assigned from a former spouse verdate 0ct jun jkt po frm fmt sfmt v files fernan sheila united_states tax_court reports received as compensation_for personal injury or sick- ness are required to be included in gross_income h_r rept no c b part in all of the years since to our knowledge petitioner’s particular issue has not been before the court we note that petitioner did not suffer an injury and the senate explicitly stated as compensation_for personal injury in the case at hand the compensation was not for petitioner’s personal injury but that of her former husband petitioner does not cite any relevant law to establish her position we similarly find none and in the absence of congressional intent we note that we have strictly construed sec_104 to conform to the general purview of sec_61 that all income is taxable unless explicitly excluded see baldwin v commissioner tcmemo_2000_306 citing 43_f3d_1446 fed cir accordingly we find that the dollar_figure is taxable_income to petitioner and she is liable for the deficiency the court has considered all of petitioner’s contentions arguments requests and statements to the extent not dis- cussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing decision will be entered for respondent f this outcome should come as no surprise to petitioner although not controlling on this court we note that the order and stipulated division of retirement benefits stated that d istribution under this order shall be taxable to the non-member petitioner and not the member her former spouse we further note that the state court did not decrease petitioner’s share of the disability payments because it believed that she would receive the money tax free verdate 0ct jun jkt po frm fmt sfmt v files fernan sheila
